Citation Nr: 0947464	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  04-33 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from July 1960 to July 1969.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In September 2005, the Veteran testified during a hearing 
conducted via video conference with a Veterans Law Judge who 
is no longer employed at the Board.  A transcript of the 
hearing is of record.  In a September 2009 letter, the Board 
advised the Veteran of his right to have a new hearing before 
another Veterans Law Judge, but he did not respond to the 
Board's letter.  As such, the Board is of the opinion that 
all due process requirements were met regarding the Veteran's 
request for a hearing.

In a March 2007 decision, the Board reopened the Veteran's 
previously denied claim for service connection for a low back 
disorder.  At that time, the Board remanded the reopened 
claim to the RO for further evidentiary development.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has a 
currently diagnosed low back disorder related to any in-
service disease, injury, or event.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3102, 3.159, 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009). 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in June 2002, and another letter was 
sent to him in February 2008, that fully satisfy the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In particular, the VCAA notification: (1) informed 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  The claim was readjudicated in an August 2009 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  It appears that the Veteran may 
also be receiving Social Security Administration (SSA) 
disability benefits, according to a January 2007 letter, 
although the nature of his disability (or disabilities) was 
not described.  While records associated with the SSA's 
decision are not in the claims file, even assuming, arguendo, 
that the Veteran was awarded SSA benefits due to his claimed 
low back disorder, these records would show recent impairment 
caused by the disorder and would not be probative as to onset 
years ago.  As such, VA has satisfied the duty to assist the 
Veteran in the development of his claim.  The Board may 
proceed without prejudice to the appellant.

The claimant was also afforded a VA examination in September 
2003 to assess whether he has a back disability that is 
related to service.  38 C.F.R. § 3.159(c)(4).  This 
examination is adequate as the claim file was reviewed, the 
examiner reviewed the pertinent history, examined the 
Veteran, and provided a written opinion and rationale in 
February 2004.  The records satisfy 38 C.F.R. § 3.326.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Arthritis is considered a chronic disease and, therefore, may 
be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree  within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Generally, to establish direct service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  38 C.F.R. § 3.304; see also Barr 
v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Under C.F.R. § 3.303(b), the nexus element may also be 
established based on continuity of symptomatology.  
Continuity of symptomatology may be established where a 
condition was "noted" during service, there is evidence of 
post-service continuity of the same symptomatology, and there 
is medical or lay evidence of a nexus between the present 
disability and the post- service symptomatology.  Barr, 21 
Vet. App. at 307.

A lay witness is competent to testify as to the occurrence of 
an in-service injury or incident where such issue is factual 
in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In some cases, lay evidence will also be competent and 
credible on the issues of diagnosis and etiology.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); see also Robinson v. Shinseki, 2009 WL 524737 (Fed. 
Cir. March 03, 2009) (non-precedential).  Specifically, lay 
evidence may be competent and sufficient to establish a 
diagnosis where (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir. Sept. 14, 
2009).  A layperson is competent to identify a medical 
condition where the condition may be diagnosed by its unique 
and readily identifiable features.  Barr, 21 Vet. App. at 
308.  Additionally, where symptoms are capable of lay 
observation, a lay witness is competent to testify to a lack 
of symptoms prior to service, continuity of symptoms after 
in-service injury or disease, and receipt of medical 
treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 
465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 
(2002).

The Board, as fact finder, retains the discretion to make 
credibility determinations and weigh the lay and medical 
evidence submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006).  However, competent lay testimony may 
not be rejected unless it is found to be mistaken or 
otherwise deemed not credible.  McLendon v. Nicholson, 20 
Vet. App. 79, 84 (2006).  Lay evidence may not be deemed not 
credible solely due to the absence of contemporaneous medical 
evidence.  Buchanan, 451 F.3d at 1337.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, and personal hearing 
testimony.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Veteran claims that he has a back disorder related to 
injuries in service.  In a May 2002 written statement, he 
said that he was injured in March 1967 when he fell from a 
telephone pole onto his back that affected three discs, and 
that his back pain progressively worsened.  In a July 2003 
written statement, he denied any post service back injuries.  
During his September 2005 Board hearing and in an April 2008 
written statement, the Veteran said that he experienced two 
back injuries in service while working as a telephone 
lineman, one at Fort Gordon, Georgia, during the summer of 
1966, and a second injury in approximately May 1967 in 
Vietnam (see hearing transcript at pages 3-4).  He testified 
that the second accident caused leg numbness and tingling for 
which he was hospitalized at a field hospital in Na Trang for 
about 10 days or up to three weeks, after which he 
convalesced at Cam Ranh Bay and then returned to duty (Id. at 
4).  The Veteran indicated that, after discharge, in 
approximately early 1970, he sought VA medical treatment in 
Detroit and was told his records could not be found (Id. at 
6). 

Service treatment records reflect that in October 1966 the 
Veteran fell off a pole two weeks earlier "and still bothers 
him".  The clinical impression was bone bruise for which 
Robaxin and wintergreen were prescribed.  

In July 1967, the Veteran was seen in the clinic and said 
that he fell the previous day and abraded his forearms.  He 
was seen for abrasions of both arms, but there was no mention 
of a back disorder.  He developed cellulitis and an abscess 
in the left forearm that was treated days later.  

When examined for separation in June 1969, the Veteran denied 
having recurrent back pain and a back disorder was not noted.  
Later in June 1969, he was seen in the clinic with reports of 
a recurrent backache since September 1966 when he fell off a 
telephone pole.  Results of x-rays taken at the time were 
negative.  

According to a June 1969 orthopedic consultation report, the 
Veteran said he had back problems since he fell off a 
telephone pole and struck his back on a large protruding bolt 
and a physician diagnosed a bone bruise that was treated with 
wintergreen.  A physician subsequently diagnosed a muscle 
bruise.  Since then he had recurrent back pain after heavy 
lifting.  He had non-radiating pain in the L-5 area with no 
numbness.   Upon clinical examination, the impression was an 
old injury of L4-5 interspinous ligament.  The Veteran was 
assigned a profile to avoid heavy lifting or overhead work 
and discharged in July 1969. 

Post service, VA and non-VA medical records, dated from 1988 
to 2005, reflect complaints of back pain with radiating pain 
to the left foot that increased in severity.

In July 1988, the Veteran was privately hospitalized for 
treatment of a concussion and gave a past medical history of 
being hospitalized in 1978 for a back injury.

In November 1998, the Veteran was seen in a private hospital 
emergency room with an eight day history of low back pain 
that developed after heavy lifting and bending and gave a 
history of having "no prior back problems".  Results of a 
magnetic resonance image (MRI) taken in December 1998 
revealed a central herniation at L5-S1 with no nerve root 
compromise and a central protrusion of the L4-5 disc with no 
nerve root compromise.  

In April 1999, the Veteran was treated in a private health 
clinic for a work-related injury in October 1998 for which he 
said he received Worker's Compensation benefits.  Low back 
pain and sciatica were diagnosed.  

Private hospital records, also dated in April 1999, indicate 
that the Veteran reported back pain after picking up a 
mattress and gave a history of having a ruptured disc.

Subsequent VA and private records reflect complaints of low 
back pain.

In a July 2003 written statement, the Veteran denied having 
any other falls or mishaps, other than what occurred in 
service, to account for his low back pain.  

The Veteran was afforded a VA examination in September 2003.  
The VA examiner reviewed the claims file to include the 
service treatment records as well as the post-service VA and 
non-VA medical records.  The examiner commented that the 
service treatment record (in October 1966) diagnosing a bone 
bruise that was treated with Robaxin and wintergreen, 
"suggested" that the note referred to a lower back injury, 
although that was not stated.  The Veteran's subjective 
complaints of low back pain were noted and that he continued 
to have intermittent low back pain that, since 1979, worsened 
in severity.  Upon objective clinical examination, the 
diagnosis was degenerative disc disease at L4-5 and L5-S1 
with osteoarthritis, facet joints, L5-S1.  

In his January 2004 written opinion, the recent VA examiner 
noted review of the Veteran's service treatment records, and 
that the Veteran said that his back hit a through bolt that 
was lying on the ground and caused his low back pain.  The VA 
examiner also noted the Veteran's post service medical 
records and, since 1979, his complaints of worsening low back 
pain.  The VA examiner commented that, while in July 1988, 
the Veteran gave a history of hospitalization for a back 
injury in 1978, there was no record of that treatment.

According to the VA examiner, "[t]he mechanism of injury, 
striking a through bolt, is not likely to result in 
degenerative disc disease or osteoarthritis of the facets.  
Considering this and the contradictions of the history, [the 
examiner] believe[d] that the [Veteran's] degenerative disc 
disease and osteoarthritis of the facets are more than likely 
unrelated to his injuries sustained from falling" from a 
telephone pole.  The Board attaches significant probative 
value to this opinion, as it is well reasoned, detailed, 
consistent with other evidence of record, and included an 
access to the accurate background of the Veteran.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion include 
the thoroughness and detail of the opinion.).

More recent private medical records show that, in January 
2005, the Veteran was seen in an emergency room and gave a 35 
year history of low back pain.  He reported moving furniture 
and felt it pulled his back.  In March 2005, he was treated 
for back pain after he fell of a ladder and results of an x-
ray taken at the time showed moderate degenerative disc 
disease at L5-S1.  In July 2005, he was seen again for low 
back pain complaints after he fell from a ladder.

The Board finds that the Veteran's reports of his back 
injuries have not been entirely credible.  In July 2003, he 
expressly denied experiencing any other falls or mishaps, 
other than what occurred in service, to account for his 
current low back pain.  However, the Board would point out 
the probative evidence set forth above, contradicts his 
statement.  Notably, in November 1998, he was treated for a 
work-related injury and, in April 1999, was treated again for 
a back injury.  

Moreover, during his September 2005 hearing, the Veteran 
testified that his second accident (apparently the one in 
July 1967) caused leg numbness and tingling for which he was 
hospitalized at a field hospital in Na Trang for about 10 
days or up to three weeks, after which he convalesced at Cam 
Ranh Bay and then returned to duty (Id. at 4).  However, the 
service treatment records are devoid of any reference to the 
Veteran complaints of a back injury that caused numbness and 
tingling and required hospitalization at any time, let alone 
for several weeks.  In fact, service treatment records show 
that in June 1969 the Veteran reported back problems since he 
fell off a telephone pole and struck his back on a large 
protruding bolt, but he described a non-radiating pain in the 
L-5 area with no numbness.   

As well, while the Veteran told the VA examiner that he 
experienced worsening back pain since 1979 and, in July 1988, 
said he was hospitalized for a back injury in 1978, in 
November 1998, he denied having any prior back problems.  
Additionally, the first objective medical evidence of record 
of a back disorder is from 1998, nearly 20 years after the 
Veteran's discharge from active service.  The Board points 
out that passage of so many years between discharge from 
active service and the objective documentation of a claimed 
disability is a factor that weighs against the claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The most probative medical evidence of record, the VA 
examiner's opinion, establishes that the Veteran's diagnosed 
degenerative disc disease was "more than likely unrelated to 
his injuries sustained from falling off the telephone pole" 
in service.  In short, no medical opinion or other medical 
evidence relating the Veteran's degenerative disc disease of 
the low back to service or any incident of service has been 
presented.  Thus, service connection is not warranted.  

In this case, the Veteran asserts that he sustained back 
injuries in service in 1966 and 1967, for which he received 
treatment.  He maintains that these injuries caused his 
currently diagnosed low back disorder.  While the Veteran is 
competent to report back pain, the medical opinion of the VA 
examiner who conducted an examination in September 2003, and 
provided a written opinion in February 2004, is more 
probative than the Veteran's statement as the VA examiner is 
a medical professional who reviewed the records, examined the 
Veteran, and provided a medical opinion with regard to a 
complex medical assessment.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the Veteran's claim of service connection for a back 
disability, and it must be denied.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


